Citation Nr: 1411381	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-23 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case was previously before the Board in February 2012, when the claims of entitlement to service connection for bilateral pes planus and entitlement to service connection for a low back disability were remanded in order to obtain a VA examinations for each claim, as well as to afford the Veteran the opportunity to identify any additional medical treatment providers, and thereafter, to readjudicate the claims.  Pursuant to the Board's February 2012 remand instructions, the Appeal Management Center (AMC) sent the Veteran a February 2012 letter requesting that he return the enclosed authorization forms, for the any private treatment providers, to allow VA to obtain such records on his behalf.  It does not appear that the Veteran responded to this letter.  Additionally, the record reflects that the AMC scheduled the Veteran for several examinations with regard to these claims; however, the Veteran did not report for the most recently scheduled examination, nor did he provide good cause for his failure to report to the most recently scheduled examination.  Finally, the AMC readjudicated the claims and issued a September 2012 supplemental statement of the case.  Thus, the board finds that there was been substantial compliance with the February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The Veteran was scheduled to testify at a hearing before the Board on April 19, 2011.  A February 18, 2011 letter and an April 5, 2011 letter each notified the Veteran of the date, time, and location of the hearing.  However, the Veteran did not appear for the hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In a statement from the Veteran, received by VA in April 2008, the Veteran appeared to make a claim that referenced disabilities of bipolar disorder, low back pain (currently on appeal) and sarcoidosis.  As such, the agency of original jurisdiction (AOJ) must seek clarification from the Veteran regarding this statement.  As these issues have not been addressed by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Bilateral pes planus was demonstrated on examination for induction to active service, and the most probative evidence of record does not demonstrate that it is at least as likely as not that the pre-existing bilateral pes planus was aggravated by such service.

2.  The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's low back disability is casually related to, or aggravated by, service, nor that it may be presumed to be related to active service.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1131, 1111, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  The Veteran's low back disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  While a January 1997 VA Memorandum found the Veteran's STRs were not available, the STRs were subsequently obtained and are currently associated with the claims file.  The Veteran specified, in December 2007, that he received treatment from the Jesse Brown VAMC and the North Chicago VAMC; however, he did not specify the dates of the treatment or specifically indicate what treatment he received.  A June 2005 record from the Jesse Brown VAMC is associated with the claims file, along with a November 2005 letter, from Dr. F. D. at the Jesse Brown VAMC, which stated the Veteran completed a six week psychosocial residential rehabilitation treatment program.  .  Additionally, North Chicago VAMC records, from August 2005 to May 2007 are associated with the claims file.  However, additional evidence in the file indicates the Veteran received additional VA treatment to include psychiatric treatment from the North Chicago VAMC in April 2010, from the Milwaukee VAMC in March 2008, from the St. Louis VAMC in December 2004 and January 2005 and from a VA facility in Seattle in October 2004.  The Board notes that VA's duty to secure records extends only to relevant records. See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  The Board acknowledges the records, as discussed above, have not been associated with the claims file.  However, the Board finds that the Veteran's psychiatric records, as noted above, are not relevant to the claims on appeal.  As such, a remand to obtain such records is unnecessary.

As described above, the Board remanded the claims in February 2012 to schedule the Veteran for VA examinations pertaining to his claims of entitlement to service connection for bilateral pes planus and for a low back disability.  The record reflects that several examinations were scheduled in conjunction with the February 2012 remand directives.  The Veteran did not attend the first scheduled examination and stated, in an April 2012 report of general information, that there were some issues with scheduling on the part of the VAMC.  Another examination was scheduled for June 2012 and the Veteran stated, in a June 2012 report of general information, that he missed the scheduled examination due to chemotherapy.  Finally, an August 2012 examination was scheduled, and in a November 2012 report of general information, the Veteran stated he wanted his examinations rescheduled as he will not attend an examination at the North Chicago VAMC due to personal issues with that VAMC and he would like the examinations to be scheduled at the Hines VAMC.  

The Board finds that VA has made more than reasonable efforts to schedule the Veteran for a VA examination that could produce evidence concerning these claims.  The Board does not find that the case should be remanded again for another attempt to schedule the Veteran for examinations because the Veteran's rationale for failing to appear at the August 2012 scheduled VA examinations is not one of the reasons identified as "good cause" nor does it rise to the level of standard necessary to be categorized as good cause.  See 38 C.F.R. § 3.655(a) (2013) (Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, ect.).  The Board also notes there is no evidence that the Veteran attempted to reschedule this examination prior to the scheduled date, but only subsequently indicated he would not attend an examination at the specified facility.  The Board notes that the duty to assist is not always a one-way street and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board will evaluate the Veteran's original claims for service connection on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims of entitlement to service connection for bilateral pes planus and a low back disability.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

A.  Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder based on direct incurrence.  He may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2013).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).

B.  Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus.  The Veteran's representative argues, in the September 2011 Informal Hearing Presentation, that the Veteran's preexisting bilateral pes planus was worsened by ill-fitting boots during service. 

A review of the Veteran's service treatment records (STRs) reveals that asymptomatic mild pes planus was reported on the Veteran's enlistment examination in January 1987, and it was listed in the summary of defects and diagnoses on the examination report.  As such, bilateral pes planus was demonstrated on examination for entrance to service.  As such, the presumption of soundness on entrance does not apply and the Board must consider service connection on the basis of aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304, Wagner, 370 F.3d at 1163.  

There is no medical evidence of a permanent increase in severity of the Veteran's bilateral pes planus.  In fact, there are no complaints in service of an increase of severity for pes planus, nor are any problems with ill-fitting boots or any foot problems in general, documented within the STRS, although the Board notes that a separation examination is not associated with the record.  However, the STRs do contain complains of a number of other issues such as skin issues, dizziness, and headache, among others.  Moreover, the first issue with respect the Veteran's foot, in general, is in May 2006, when a VA nursing outpatient triage note stated that the Veteran twisted his left foot two weeks ago while mopping the floor during his employment, which was reiterated in June 2006 nursing emergency department notes.  December 2006 rheumatology notes reported the Veteran had pain the left leg, and documented pes planus with an impression of probable compartment muscle strain secondary to pes planus and possible bone lesion (sarcoidosis).  A January note documented the Veteran's complaints of pain to the left medial foot and February 2007 note showed improvement with new gym shoes.  A March 2007 podiatry consult found a possible boney infarction secondary to sarcoidosis.  An April 2007 podiatry note stated the Veteran had a painful left foot for the past 8 to 9 months that began gradually, that the patient did not recall any trauma and found possible left foot tenosynovitis.  Finally, a May 2007 podiatry noted the Veteran had pes planus, had possible tenosynovitis of the left foot, which was currently asymptomatic, and capsulitis of the left second digit.  

None of the VA treatment records show that the Veteran's pes planus increased in severity and in fact, point to other causes of the Veteran's left foot pain including a twisted ankle, sarcoidosis, tenosynovitis and capsulitis.  Furthermore, the record as a whole indicates that the problems with the Veteran's left foot began in May 2006, when he reported he twisted his ankle while mopping.  Additionally, the Board notes that there is no clinical evidence that the Veteran complained of, or sought treatment for, pes planus for a number of years after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran has not contended that he has had continuous problems of bilateral pes planus since service, he has asserted that his ill-fitting boots during active service aggravated his condition.  Although the Veteran may sincerely believe that his bilateral pes planus was aggravated by active service, he has not been shown to possess the requisite training or credentials needed to render a competent opinion, as such constitutes a complex medical matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, his opinion falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As detailed previously, the Veteran failed to report to the most recently scheduled VA examination.  The provisions of 38 C.F.R. § 3.655 pertain to cases when a veteran fails to report for a VA examination.  When entitlement to a benefit cannot be established without a VA examination and a veteran, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Because the Veteran failed to report to the examination without good cause and the claim arises from an original compensation claim, the Board has rated the claim based on the evidence of record as described above.

In the absence of competent credible evidence of chronic aggravation of preexisting bilateral pes planus, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


C.  Low Back Disability

The Veteran contends that service connection is warranted for a low back disorder as a result of his active military service.  Specifically, in the September 2011 Informal Hearing Presentation, the Veteran's representative argued that Veteran's August 1988 STRs noted a medical diagnosis for acute paraspinal strain and a January 2007 VA treatment record provided a diagnosis of hard disc left lumbosacral spine.  The Veteran's representative further stated, while these conditions are acute and not chronic, the Veteran maintains that they are related to service.

The Veteran satisfies the existence of the present disability element due as there is evidence of a low back disability.  A January 2011 post-service VA treatment record shows provided a diagnosis of hard disc left lumbosacral spine and recommended a scan of the lumbosacral spine, which was apparently not completed.  Thus, the Veteran does have a present disability for VA purposes and satisfies the existence of the present disability element.  

The evidence of record supports a finding that the Veteran reported problems with his back during service.  Specifically, August 1988 STRs describe that the Veteran was seen on two occasions and was assessed with acute paraspinal muscle spasm.  Thus, incurrence of an in-service injury element is satisfied.  

However, Board finds that the weight of probative evidence of record does not support a nexus between the Veteran's current back disorder and his active service.  As described above, the Veteran failed to report to a scheduled VA examination and when a veteran, without good cause, fails to report for such examination, the original claim shall be rated based on the evidence of record.  The Board has considered the Veteran's opinion on the matter whereby he relates his current back disorder to his active service as valid medical opinion is not required to establish nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, an August 2006 VA treatment record found the Veteran denied neck and back pain.  Additionally, the August 2006 VA treatment note found the Veteran had full range of motion in his back, was pain free and his strength was rated 5 out of 5.  Moreover, the earliest record of the Veteran's complaint of low back pain is in September 2011, which was approximately 17 years after his separation from service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent nexus opinion on whether his current low back disability is related to the August 1988 diagnosis in service, as such constitutes a complex medical matter.  See Woehlaert, 21 Vet. App. at 456.  Thus, his opinion falls outside the realm of knowledge of a lay person.  Jandreau, 492 F.3d at 1377.

Service connection on a presumptive basis is also not warranted.  While the Veteran has been diagnosed with sarcoidosis, it is not related to the Veteran's low back disability nor is there evidence of any relevant chronic disease pertaining to the Veteran's low back disability.  Thus, service connection is not warranted on a presumptive basis pertaining to chronic diseases.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  

Accordingly, as the probative evidence weighs against a finding of the required nexus between military service and a current low back disability, service connection for a low back disability is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 56. 


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a low back disability is denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


